Citation Nr: 1129864	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-10 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1975 to January 1976, and served on active duty from January 1977 to September 1978.  He was honorably discharged from both periods of service.

The appellant is the mother and guardian of the Veteran's surviving daughter and minor-child claimant.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT


1.  The Veteran died in 2006.  The death certificate lists metastatic squamous cell of the tongue as the cause of death.

2.  At the time of his death, the Veteran was not in receipt of service connection for any disabilities.

3. The Veteran did not have any pending claims for service connection at the time of his death.

4.  A service-connected disability did not play a material role in the Veteran's death; render him less able to withstand the effects of his fatal underlying disease or diseases; or hasten his death.

5.  The Veteran was not in receipt of or entitled to receive a 100 percent evaluation prior to death, and it is not established that his death was due to a service- connected disability.

6.  The Veteran did not serve during a wartime period.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010).

2.  The criteria for non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2010).

3.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372  (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App at 352-353.

A January 2011 letter satisfied VA's duty to notify provisions under the VCAA and Hupp.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter advised the appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability caused or contributed to his death.  This letter also informed the appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  In particular, the letter advised the appellant that the Veteran did not establish service connection for any disabilities during his lifetime what disorders were service connected at the time of the Veteran's death and explained what evidence and information was required to substantiate a claim based on a condition not yet service connected.  Although the letter did not inform the appellant that a disability rating would be assigned if service connection was awarded, the Board finds that, as service connection is not herein granted, and thus no rating is being assigned, the appellant is not prejudiced by lack of notice on this issue.

The RO has taken appropriate action to comply with the duty to assist the appellant by obtaining the Veteran's service treatment records.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence she should submit to substantiate her claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to Service Connection for Cause of Death

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  At the outset, it is noted that, during his lifetime, the Veteran did not establish service connection for any disability.  Accordingly, the only question before the Board is whether the Veteran's cancer was incurred in or aggravated by service, where service connection would be warranted.  

As an initial matter, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).   

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order for a veteran to prevail on the merits for a direct service-connection claim, the Board must find (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran's 2006 death certificate indicates that he died due to metastatic squamous cell of the tongue.

The Veteran's service treatment records were unremarkable for complaints, diagnoses, or treatment for cancer or any mention of his mouth.  March 1975 enlistment and August 1978 separation examinations revealed normal clinical evaluations of the mouth and throat.  

The appellant was provided notice of the requirements to establish service connection for cause of death, as discussed above.  She acknowledged that she had no other information or evidence to give VA to support her claim in February 2011.  She provided no medical evidence pertaining to any post-service medical treatment.  Therefore, the record contains no clinical opinions that etiologically relate the Veteran's metastatic squamous cell of the tongue to any incident of the Veteran's service.  

The evidence does not establish service connection for the principal cause of death.  Additionally, because the lay and medical evidence of record fails to establish that the Veteran's metastatic squamous cell of the tongue manifested within one year of his discharge from service, the Board finds that there is no basis for a grant of presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

The competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.

Death Pension

The appellant asserts that her daughter should be awarded non-service connected death pension benefits based on the Veteran's service.

An unmarried child of a veteran is entitled to received non-service connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j).  A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).  

The Veteran had verified active duty for training from September 1975 to January 1976, and active duty service from January 1977 to September 1978.  He had active military service during peacetime, after the conclusion of the Vietnam War in May 1975 and before the Gulf War began in August 1990.

The Veteran's surviving daughter is not eligible for the requested benefit because he did not serve during a wartime period.  While the Veteran's service may be sufficient for certain VA purposes (such as compensation), it is not the type of service that can qualify a claimant for death pension.

As the Veteran's service does not confer eligibility for non-service connected death pension benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of the veteran's death, and are due or unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

There is no basis for an accrued benefits claim unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

There was no pending claim at the time of the Veteran's death.  Thus, the appellant, on behalf of the minor-claimant, is not entitled to accrued benefits.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the Veteran's cause of death is denied.

Non-service connected death pension benefits are denied.

Accrued benefits are denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


